IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DAVEY ROBINSON,                         : No. 519 EAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.